Case 2:19-cv-02154-CJC-GJS Document 1 Filed 03/22/19 Page 1 of 7 Page ID #:1
      

 ͳ       CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
 ʹ       Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
 ͵       Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
 Ͷ       San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
 ͷ       San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
 ͸       phylg@potterhandy.com
 ͹       Attorneys for Plaintiff
 ͺ
 ͻ
ͳͲ
ͳͳ
                                UNITED STATES DISTRICT COURT
ͳʹ
                               CENTRAL DISTRICT OF CALIFORNIA
ͳ͵
ͳͶ       Brian Whitaker,                          Case No.
ͳͷ               Plaintiff,
                                                   Complaint For Damages And
ͳ͸         v.                                     Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
ͳ͹       Tiffanie Maher; and Does 1-10,           Act; Unruh Civil Rights Act
ͳͺ               Defendants.
ͳͻ
ʹͲ
ʹͳ           Plaintiff Brian Whitaker complains of Tiffanie Maher; and Does 1-10

ʹʹ   (“Defendants”), and alleges as follows:

ʹ͵
ʹͶ       PARTIES:

ʹͷ       1. Plaintiff is a California resident with physical disabilities. He is

ʹ͸   substantially limited in his ability to walk. He suffers from a C-4 spinal cord

ʹ͹   injury and uses a wheelchair for mobility.

ʹͺ       2. Defendant Tiffanie Maher owned Granny Takes A Trip located at or


                                             
                                              
      Complaint
      
Case 2:19-cv-02154-CJC-GJS Document 1 Filed 03/22/19 Page 2 of 7 Page ID #:2
      

 ͳ   about 1815 Hawthorne Blvd., Redondo Beach, California, in February 2019.
 ʹ       3. Defendant Tiffanie Maher owns Granny Takes A Trip (“Store”) located
 ͵   at or about 1815 Hawthorne Blvd., Redondo Beach, California, in February
 Ͷ   2019.
 ͷ       4. Plaintiff does not know the true names of Defendants, their business
 ͸   capacities, their ownership connection to the property and business, or their
 ͹   relative responsibilities in causing the access violations herein complained of,
 ͺ   and alleges a joint venture and common enterprise by all such Defendants.
 ͻ   Plaintiff is informed and believes that each of the Defendants herein,
ͳͲ   including Does 1 through 10, inclusive, is responsible in some capacity for the
ͳͳ   events herein alleged, or is a necessary party for obtaining appropriate relief.
ͳʹ   Plaintiff will seek leave to amend when the true names, capacities,
ͳ͵   connections, and responsibilities of the Defendants and Does 1 through 10,
ͳͶ   inclusive, are ascertained.
ͳͷ
ͳ͸       JURISDICTION & VENUE:
ͳ͹       5. The Court has subject matter jurisdiction over the action pursuant to 28
ͳͺ   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
ͳͻ   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
ʹͲ       6. Pursuant to supplemental jurisdiction, an attendant and related cause
ʹͳ   of action, arising from the same nucleus of operative facts and arising out of
ʹʹ   the same transactions, is also brought under California’s Unruh Civil Rights
ʹ͵   Act, which act expressly incorporates the Americans with Disabilities Act.
ʹͶ       7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
ʹͷ   founded on the fact that the real property which is the subject of this action is
ʹ͸   located in this district and that Plaintiff's cause of action arose in this district.
ʹ͹
ʹͺ


                                                
                                                 
      Complaint
      
Case 2:19-cv-02154-CJC-GJS Document 1 Filed 03/22/19 Page 3 of 7 Page ID #:3
      

 ͳ       FACTUAL ALLEGATIONS:
 ʹ       8. Plaintiff went to the Store in February 2019 with the intention to avail
 ͵   himself of its goods or services, motivated in part to determine if the
 Ͷ   defendants comply with the disability access laws.
 ͷ       9. The Store is a facility open to the public, a place of public
 ͸   accommodation, and a business establishment.
 ͹       10.The Store has a sales counter where it handles its transactions with
 ͺ   customers.
 ͻ       11.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
ͳͲ   provide an accessible sales counter in conformance with the ADA Standards.
ͳͳ       12.Currently, the defendants do not provide an accessible sales counter in
ͳʹ   conformance with the ADA Standards.
ͳ͵       13.Plaintiff personally encountered this barrier.
ͳͶ       14.By failing to provide an accessible sales counter, the defendants denied
ͳͷ   the plaintiff full and equal access.
ͳ͸       15.The lack of an accessible sales counter created difficulty and discomfort
ͳ͹   for the Plaintiff.
ͳͺ       16.The defendants have failed to maintain in working and useable
ͳͻ   conditions those features required to provide ready access to persons with
ʹͲ   disabilities.
ʹͳ       17.The barriers identified above are easily removed without much
ʹʹ   difficulty or expense. They are the types of barriers identified by the
ʹ͵   Department of Justice as presumably readily achievable to remove and, in fact,
ʹͶ   these barriers are readily achievable to remove. Moreover, there are numerous
ʹͷ   alternative accommodations that could be made to provide a greater level of
ʹ͸   access if complete removal were not achievable.
ʹ͹       18.Plaintiff will return to the Store to avail himself of goods or services and
ʹͺ   to determine compliance with the disability access laws once it is represented


                                               
                                                
      Complaint
      
Case 2:19-cv-02154-CJC-GJS Document 1 Filed 03/22/19 Page 4 of 7 Page ID #:4
      

 ͳ   to him that the Store and its facilities are accessible. Plaintiff is currently
 ʹ   deterred from doing so because of his knowledge of the existing barriers and
 ͵   his uncertainty about the existence of yet other barriers on the site. If the
 Ͷ   barriers are not removed, the plaintiff will face unlawful and discriminatory
 ͷ   barriers again.
 ͸       19.Given the obvious and blatant nature of the barriers and violations
 ͹   alleged herein, the plaintiff alleges, on information and belief, that there are
 ͺ   other violations and barriers on the site that relate to his disability. Plaintiff will
 ͻ   amend the complaint, to provide proper notice regarding the scope of this
ͳͲ   lawsuit, once he conducts a site inspection. However, please be on notice that
ͳͳ   the plaintiff seeks to have all barriers related to his disability remedied. See
ͳʹ   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
ͳ͵   encounters one barrier at a site, he can sue to have all barriers that relate to his
ͳͶ   disability removed regardless of whether he personally encountered them).
ͳͷ
ͳ͸   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
ͳ͹   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
ͳͺ   Defendants.) (42U.S.C. section 12101, et seq.)
ͳͻ       20.Plaintiff re-pleads and incorporates by reference, as if fully set forth
ʹͲ   again herein, the allegations contained in all prior paragraphs of this
ʹͳ   complaint.
ʹʹ       21.Under the ADA, it is an act of discrimination to fail to ensure that the
ʹ͵   privileges, advantages, accommodations, facilities, goods and services of any
ʹͶ   place of public accommodation is offered on a full and equal basis by anyone
ʹͷ   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
ʹ͸   § 12182(a). Discrimination is defined, inter alia, as follows:
ʹ͹             a. A failure to make reasonable modifications in policies, practices,
ʹͺ                or procedures, when such modifications are necessary to afford


                                                
                                                 
      Complaint
      
Case 2:19-cv-02154-CJC-GJS Document 1 Filed 03/22/19 Page 5 of 7 Page ID #:5
      

 ͳ                goods,     services,   facilities,   privileges,      advantages,   or
 ʹ                accommodations to individuals with disabilities, unless the
 ͵                accommodation would work a fundamental alteration of those
 Ͷ                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 ͷ             b. A failure to remove architectural barriers where such removal is
 ͸                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 ͹                defined by reference to the ADA Standards.
 ͺ             c. A failure to make alterations in such a manner that, to the
 ͻ                maximum extent feasible, the altered portions of the facility are
ͳͲ                readily accessible to and usable by individuals with disabilities,
ͳͳ                including individuals who use wheelchairs or to ensure that, to the
ͳʹ                maximum extent feasible, the path of travel to the altered area and
ͳ͵                the bathrooms, telephones, and drinking fountains serving the
ͳͶ                altered area, are readily accessible to and usable by individuals
ͳͷ                with disabilities. 42 U.S.C. § 12183(a)(2).
ͳ͸       22.When a business provides facilities such as a sales or transaction
ͳ͹   counter, it must provide an accessible sales or transaction counter in
ͳͺ   compliance with the ADA Standards.
ͳͻ       23.Here, no such accessible sales counter has been provided in compliance
ʹͲ   with the ADA Standards in violation of the ADA.
ʹͳ       24.The Safe Harbor provisions of the 2010 Standards are not applicable
ʹʹ   here because the conditions challenged in this lawsuit do not comply with the
ʹ͵   1991 Standards.
ʹͶ       25.A public accommodation must maintain in operable working condition
ʹͷ   those features of its facilities and equipment that are required to be readily
ʹ͸   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
ʹ͹       26.Here, the failure to ensure that the accessible facilities were available
ʹͺ   and ready to be used by the plaintiff is a violation of the law.


                                              
                                               
      Complaint
      
Case 2:19-cv-02154-CJC-GJS Document 1 Filed 03/22/19 Page 6 of 7 Page ID #:6
      

 ͳ   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 ʹ   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 ͵   Code § 51-53.)
 Ͷ       27.Plaintiff repleads and incorporates by reference, as if fully set forth
 ͷ   again herein, the allegations contained in all prior paragraphs of this
 ͸   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 ͹   that persons with disabilities are entitled to full and equal accommodations,
 ͺ   advantages, facilities, privileges, or services in all business establishment of
 ͻ   every kind whatsoever within the jurisdiction of the State of California. Cal.
ͳͲ   Civ. Code §51(b).
ͳͳ       28.The Unruh Act provides that a violation of the ADA is a violation of the
ͳʹ   Unruh Act. Cal. Civ. Code, § 51(f).
ͳ͵       29.Defendants’ acts and omissions, as herein alleged, have violated the
ͳͶ   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
ͳͷ   rights to full and equal use of the accommodations, advantages, facilities,
ͳ͸   privileges, or services offered.
ͳ͹       30.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
ͳͺ   discomfort or embarrassment for the plaintiff, the defendants are also each
ͳͻ   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
ʹͲ   (c).)
ʹͳ
ʹʹ             PRAYER:
ʹ͵             Wherefore, Plaintiff prays that this Court award damages and provide
ʹͶ   relief as follows:
ʹͷ           1.For injunctive relief, compelling Defendants to comply with the
ʹ͸   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
ʹ͹   plaintiff is not invoking section 55 of the California Civil Code and is not
ʹͺ   seeking injunctive relief under the Disabled Persons Act at all.


                                               
                                                
      Complaint
      
Case 2:19-cv-02154-CJC-GJS Document 1 Filed 03/22/19 Page 7 of 7 Page ID #:7
      

 ͳ       2.Damages under the Unruh Civil Rights Act, which provides for actual
 ʹ   damages and a statutory minimum of $4,000 for each offense.
 ͵       3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 Ͷ   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 ͷ
 ͸   Dated: March 18, 2019            CENTER FOR DISABILITY ACCESS
 ͹
 ͺ
 ͻ                                    By:
ͳͲ                                    ____________________________________

ͳͳ                                          Russell Handy, Esq.
                                             Attorney for plaintiff
ͳʹ
ͳ͵
ͳͶ
ͳͷ
ͳ͸
ͳ͹
ͳͺ
ͳͻ
ʹͲ
ʹͳ
ʹʹ
ʹ͵
ʹͶ
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                             
                                              
      Complaint
      
